DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 2, 2022.
The traversal is on the ground(s) that the Office action provided no “indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity.  Examiner respectfully points that description of the specification is not to be imported into the claim limitation.  In fact, in this case, the specification teaches that the term “one of more oil agent” may include different types of oils than those disclosed in claim 6; groups I and II do not share the same or corresponding technical feature. 
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tojo et al. (US 20130142852 A1, published on June 6, 2013, cited in IDS) (“Tojo” hereunder) in view of Nie Zunzi et al. “Paper Manufacturing Technology”, China Light Industry Press Ltd. Pp 3610362, 1999, cited in IDS) (“Nie” hereunder} and Matsuzaki et al. (US 5849834, published on December 15, 1998) (“Matsuzaki” hereunder). 
Tojo teaches a method of forming a coating on a skin surface using a nanofiber sheet, the method comprising (1) applying to the skin a wetting composition; and (2) transferring a colored nanofiber sheet comprising a water-insoluble polymer to the skin after the step of (1). 
Tojo teaches that the composition to be applied in step (1) can be oil and water emulsions, a skin lotion or a beauty cream; the composition is used to wet the surface of the skin and the laminate sheet, and enhances the adhesion of the laminate sheet and dissolve the water-soluble polymer of the laminate.  See [0094-0095]. 
As for the content of the water insoluble nanofiber in the nanofiber sheet, the reference teaches; 
The ratio of the water insoluble nanofiber in the nanofiber sheet of the second embodiment is preferably 20% to 90%, more preferably 30% to 90%, by mass, so that the structure of the nanofiber sheet may sufficiently be retained even after the water soluble nanofiber dissolves with water and disappears. On the other hand, the ratio of the water soluble nanofiber is preferably 10% to 80%, more preferably 10% to 70%, by mass, so that a necessary amount of the active ingredient may easily be incorporated into the nanofiber sheet of the second embodiment.

The reference further teaches that the water insoluble polymer serves as the skeleton of the nanofiber and remains on the skin without being dissolved in water or of perspiration and retain its fibrous shape even after the laminate sheet is attached to the user’s skin sheet.  See [0060]. Given such teachings it would have been obvious that one of ordinary skill in the art would have optimized the amount of the water insoluble polymer in the sheet depending on the targeted structural strength; the ratio of the water insoluble polymer would also depend on the active agent used and the water soluble polymer. 
 The reference further teaches that the water insoluble nanofiber may contain a coloring pigment including a white coloring pigment.  See [0127-0130].  

	Although Tojo does not specifically indicate whether the wetting and binding composition (emulsions, lotion or cream) transparentizes the sheet, it is well known in the art that liquid wetted fibrous sheets increase in transparency due to reduced light scattering.  Nie teaches that oil immersion of synthetic fibers, which are hydrophobic, can increase the transparency and strength of the fiber sheets.  Thus, it is obvious that oil and water emulsions such as lotion or cream would dissolve the water soluble polymer in the prior art nanofiber sheet and make the sheet transparent. 
Although Tojo teaches using oil and water emulsions such as lotion or cream as the binding agent between the skin and the sheet, the reference does not indicate the oil content of the composition.  However, a lotion or cream comprising 2 mass % or more of one or more oil agent is old.  For example, Matsuzaki discloses a cream formulation in Example 9 which contains at least about 12 wt % of hydrocarbon oils (liquid paraffin and Vaseline) and higher alcohols (isostearyl alcohol and cetostearyl alcohol).  
Thus, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present application that following the teachings and suggestions of Tojo would result in applying a wetting and binding agent such as cream comprising more than 2 wt % of oils which transparentizes the nanofiber sheet. No patentable distinction is seen between the present invention and the Tojo method.  
	  
Regarding claims 2 and 19, Although Tojo does not specifically disclose the ratio (V1/V2) as defined by applicant, the reference teaches that a sufficient amount liquid is applied to provide a surface tension; in case of an aqueous liquid, a minimum amount of water is required to exhibit a surface tension and to dissolve the water soluble polymer.  See [0096]. In case of a water and oil emulsion, the amount of water needed would be a factor to determine the amount of the oil in the formulation. The reference further teaches that the amount of the liquid to be applied varies with the size of the nanofiber laminate sheet.  The reference teaches that “in the case of a square laminate sheet measuring 3 cm per side, presence of about 0.01 ml of the liquid on the surface of skin will be enough to attach and bind the laminate sheet to the skin.  See [0096].  the refence does suggest using a sufficient amount of the wetting/binding agent to dissolve the water soluble polymer; Nie also suggests that a full contact of the fiber sheet with oil agents would render the sheet transparent.   Thus, one of ordinary skill in the art would have been motivated to find the optimal amount of an emulsion needed to use the Tojo invention. 

Regarding claim 3, Matsuzaki discloses a cream comprising at least about 12 wt % of hydrocarbon oils (liquid paraffin, Vaseline) and higher alcohols (isostearyl alcohol, cetostearyl alcohol).  Using cosmetic emulsions comprising such hydrocarbon oil or a higher alcohol would have been prima facie obvious. 
Regarding claims 4 and 20, Matsuzaki Example 9 contains 0.2 wt % of carboxyvinyl polymer, a water-soluble polymer. 
Regarding claim 5, it would have been obvious that the skin is visible when the nanofiber sheet is wet with an emulsion comprising the oil agents as defined in the present claims.  


Regarding claim 13, Tojo teaches that the water insoluble nanofiber has a thickness usually of 10-3000 nm, preferably 10 to 1000 nm.  See [0053].  teaches that the thickness of the water insoluble nanofiber layer depends on the intended use; for use to applying to human skin, the suggested thickness ranges from 50 nm to 1 mm, more preferably 500 nm to 500 microns. See [0055]. 
Regarding claim 14, Tojo teaches that polyvinyl butyral resin, polymethacrylic acid resin, a polyurethane resin, etc. are among the useful water-insoluble polymer in making the nanofiber sheet. See [0017, 0062]. 
Regarding claim 16, although Tojo does not specifically disclose a value and b value, the reference teaches that the nanofiber sheet may be colored in a color complementary to human skin color and can be advantageously colored in to match a skin tone.  See [0128].  
Regarding claims 17 and 18, given teachings to use a beauty cream as the wetting/binding agent in Tojo, using cream emulsion such as those disclosed in Matsuzaki would have been obvious.  Example 9 discloses a cream comprising at least about 12 wt % of hydrocarbon oils (liquid paraffin, Vaseline) and higher alcohols (isostearyl alcohol, cetostearyl alcohol).  Such amount represents about 63 % by weight of the oil phase, which also contain 2 wt % of a silicone oil and 5 wt % of a natural oil. 

Conclusion
Claims 1-5, 13, 14, 16-20 are rejected.
Claims 6-12 are withdrawn from consideration.
Claim 15 is objected to. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617